IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                  NO. 2018-KA-00221-COA

DRESHAWN SULLIVAN A/K/A DRESHAWN M.                                         APPELLANT
SULLIVAN

v.

STATE OF MISSISSIPPI                                                          APPELLEE

DATE OF JUDGMENT:                            10/19/2017
TRIAL JUDGE:                                 HON. JON MARK WEATHERS
COURT FROM WHICH APPEALED:                   FORREST COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                      OFFICE OF STATE PUBLIC DEFENDER
                                             BY: GEORGE T. HOLMES
ATTORNEYS FOR APPELLEE:                      OFFICE OF THE ATTORNEY GENERAL
                                             BY: KATY T. GERBER
                                                 KAYLYN HAVRILLA McCLINTON
                                                 JASON L. DAVIS
DISTRICT ATTORNEY:                           PATRICIA A. THOMAS BURCHELL
NATURE OF THE CASE:                          CRIMINAL - FELONY
DISPOSITION:                                 AFFIRMED - 06/11/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

          BEFORE CARLTON, P.J., TINDELL AND McDONALD, JJ.

          McDONALD, J., FOR THE COURT:

¶1.       Dreshawn Sullivan appeals his Forest County Circuit Court convictions of “breaking

and entering” (i.e. burglary), attempted kidnapping, and felony child abuse.          Having

considered both his and his counsel’s arguments, those of the State, and relevant case law, we

affirm.

                                           FACTS
¶2.    In the early morning hours of March 16, 2016, sixteen-year-old R.L.1 was brutally

assaulted in her home by an unknown male who came in through her bedroom window.

Initially, he told her not to talk and demanded that she leave with him. When she refused, he

punched her in the face and hit her in the head with a metal object. She fell to the floor,

bleeding and unconscious.

¶3.    On the evening of the incident, R.L.’s sister, J.L., brother, mother, stepfather and J.L.’s

boyfriend, Jonathan Hogen, were in the home. J.L. and Hogen slept in J.L.’s bedroom. J.L.

got up in the middle of the night to go to the bathroom and heard her sister moaning. J.L.

found R.L. in her bedroom, bloodied and unconscious. J.L. woke her mother and stepfather,

who, along with J.L., took R.L. to the hospital. Hogen left the home soon after they did and

later testified that he went straight home.

¶4.    R.L. was severely injured. She underwent brain surgery and was in a medically

induced coma for three weeks. Her surgeon testified that her skull fracture was so severe that

her brain was literally protruding from her skull and exposed to the air. Because of brain

swelling, he had to remove a portion of the bone that he later reconstructed. Remarkably,

when she awoke, she remembered all of the events and could describe her assailant. After

hospitalization in Hattiesburg, she went to Blair E. Batson Hospital in Jackson for a lengthy

rehab period.

¶5.    For several weeks, the investigation stalled. The rape kit revealed no semen or sperm.

Nothing materialized from physical items taken from the room and examined for trace DNA



        1
            We use initials to protect the minors’ identities.

                                                 2
evidence. Then police received a call from R.L.’s friend, Brianna Pruitt, who had obtained

information on the case. She told them that her cousin, Alexia Jordan, had heard from Xiara

Thompson that Dreshawn Sullivan was at a party saying that he was the person who had

assaulted R.L. Police arranged a photo lineup with R.L. She identified Sullivan as her

assailant.

¶6.    On June 5, 2015, Sullivan was arrested and charged with aggravated assault. Police

detectives testified at trial that Sullivan waived his Miranda rights2 and stated that he had been

drinking on Dabbs Street the night of the incident. He also said that he walked home on a

route that, according to detectives, took him close to R.L.’s home. When Sullivan said that

he did not strike R.L. in the head with a hammer, the detectives pointed out that they had not

revealed any of the details of the assault. Sullivan stopped talking and, according to

investigators, then asked for a lawyer.

¶7.    Sullivan was ultimately indicted, and charged with breaking and entering, attempted

kidnapping and felony child abuse. A jury trial was conducted during which prosecutors were

allowed to present evidence of another charge against Sullivan involving a girl named K.L.

and evidence of contacts he had with a girl named R.M.

¶8.    K.L., age fourteen, testified that during the early morning hours of May 18, 2015, she

awoke when she felt herself being pulled out of her bedroom window. Her bed was directly

        2
        Miranda v. Arizona, 384 U.S. 436 (1966). Sullivan disputed this alleged waiver and
said that when he was presented the Miranda waiver form, he immediately wrote that he
wanted a lawyer. Although Sullivan claimed that he was psychologically intimidated and
threatened into talking to the detectives, he also said that he had been dealing with law
enforcement since he was sixteen. He admitted he deliberately lied to them about his
address because he did not want them to know where he lived.

                                                3
under the window and a man had opened it, reached down, and started lifting her up and out.

She awoke and struggled. When she tried to scream, he forced a towel into her mouth, cutting

her lip. He had her halfway out of the window when she broke free and ran down the hall

where she met her mother. Although the man wore a mask, K.L. remembered his eyes.

¶9.    A few days later, K.L.’s mother, Kizzy Thomas, encountered a man she thought was

named “Mr. Hattiesburg”; his real name is Derrian Moye. Moye told Thomas that he was a

friend of Sullivan’s mother. Ultimately, he made veiled threats to Thomas about pursuing

K.L.’s assault case. Thomas reported this incident to the police, who arrested and charged

Moye with witness tampering.

¶10.   Thomas learned from children in the neighborhood who recognized “Mr. Hattiesburg”

that he hung out with someone named “Mad Five.” From a cousin, she learned that “Mad

Five” was Sullivan. Thomas found Mad Five’s Facebook page and showed it to K.L. K.L.

identified Sullivan as the man who tried to kidnap her. K.L. also testified that she had seen

Sullivan on two prior occasions; once at her cousin’s birthday party and another time just

three days before her attack. During her second encounter, Sullivan walked by her home, saw

her on her porch, and asked if he could come in. She especially recalled his eyes, “spooky”

and staring at her, which enabled her to identify Sullivan as her attacker from his Facebook

page and a police photo lineup.

¶11.   R.M., yet another child in the area, had contacts with Sullivan on Facebook. He had

communicated with her through his account styled “Mad Five Sullivan.” At one point, he

texted R.M. at 11 p.m. and asked her which window led to her bedroom. He asked to come



                                             4
see her but she declined. He asked again about the location of her window. These texts and

Facebook exchanges were entered into evidence. Sullivan did not deny his contacts with

R.M. or K.L., but he denied that he tried to kidnap K.L.

¶12.   Prior to trial, Sullivan challenged the admissibility of K.L.’s and R.M.’s testimonies

through a motion in limine. After hearing argument, the trial court allowed their testimonies

into evidence based upon the State’s assertions that it was being offered to prove the identity

of R.L.’s assailant, the common scheme that Sullivan used, and his intent. Sullivan also filed

a motion in limine to exclude Pruitt’s testimony that led to the photo lineup, which was

granted. But Sullivan’s counsel withdrew the objection during the trial.

¶13.   At trial, Sullivan testified in his defense and denied assaulting R.L. On the night of the

incident he said he was hanging out with his friends—other members of the Almighty Vice

Lord Nation—drinking and selling crack until 3:30 a.m. He said he was walking home when

he spotted Hogen, who gave him a ride. Hogen had testified earlier and denied this allegation.

Sullivan admitted the Facebook exchanges with R.M. and said that he talked to K.L. one day

while walking his dog.      He also admitted to speaking to his “spiritual advisor” and

“community leader,” Moye, about the allegations. According to Sullivan, Moye said he would

look into it.

¶14.   The jury convicted Sullivan on all three counts. He was sentenced to twenty-five years

for burglary, to thirty years for attempted kidnapping, and to life for felony child abuse.

Sullivan appeals these convictions.

¶15.   Sullivan’s appointed appellate counsel raises three issues:



                                               5
       I.      Whether the circuit court abused its discretion in admitting evidence of
               Sullivan’s other bad acts.

       II.     Whether the circuit court erred in allowing hearsay testimony of Brianna Pruitt.

       III.    Whether there was sufficient evidence to sustain Sullivan’s attempted
               kidnapping conviction or, in the alternative, whether the jury’s verdict was
               against the overwhelming weight of the evidence.

Sullivan subsequently filed a pro se brief and raised additional issues that we have rephrased

for clarity:

       IV.     Whether Sullivan’s constitutional right to a speedy trial was violated.

       V.      Whether the weight of the evidence supported the jury’s verdicts for burglary
               and child abuse.

       VI.     Whether the prosecutor erred by charging Sullivan with burglary of a dwelling,
               attempted kidnapping, and felony child abuse.

       VII.    Whether the trial court erred in admitting Sullivan’s post-Miranda statement.

       VIII. Whether the trial court erred by allowing Detective Smith to testify.

       IX.     Whether the trial court erred by refusing proposed jury instructions D-2 and
               D-8.

       X.      Whether the trial judge engaged in judicial misconduct.

       XI.     Whether the prosecutor engaged in prosecutorial misconduct.

       XII.    Whether Sullivan received ineffective assistance of counsel.

                                       DISCUSSION

       I.      Whether the circuit court abused its discretion in admitting
               evidence of Sullivan’s other bad acts.

¶16.   Sullivan challenges the admissibility of K.L.’s and R.M.’s testimonies as impermissible

evidence of other bad acts. The appellate court reviews the admission of evidence under the

                                               6
abuse-of-discretion standard and evidentiary rulings are affirmed unless they affect a

substantial right of the complaining party. Boggs v. State, 188 So. 3d 515, 519 (¶9) (Miss.

2016).

¶17.     Mississippi Rule of Evidence 404(b) states:

         Evidence of other crimes, wrongs, or acts is not admissible to prove the
         character of a person in order to show that he acted in conformity therewith.
         It may, however, be admissible for other purposes such as proof of motive,
         opportunity, intent, preparation, plan, knowledge, identity, or absence of
         mistake or accident.

¶18.     Thus, evidence of other acts or crimes cannot be admitted to show that a defendant

acted in conformity with his or her character. For example, in Robinson v. State, 35 So. 3d

501, 506-507 (¶16) (Miss. 2010), evidence that a defendant beat and threatened to kill a prior

girlfriend was admitted in that defendant’s trial for murdering his current girlfriend because

it was entered merely to show the defendant’s violent nature. The Mississippi Supreme Court

found this to be reversible error. Id. at 507 (¶18).

¶19.     However, evidence of other acts can be admissible if the prosecutor clearly articulates

the alternative purpose for the evidence, and shows that a Rule 404(b) exception is met.

Strickland v. State, 220 So. 3d 1027, 1033-34 (¶¶15-16) (Miss. Ct. App. 2016). The probative

value of such evidence must not be substantially outweighed by the prejudicial effect.

Leedom v. State, 796 So. 2d 1010, 1015 (¶15) (Miss. 2001); M.R.E. 403. If such evidence has

been admitted under Rule 404(b), the trial court must give an instruction to the jury explaining

the limited purposes for which that evidence may be considered. Derouen v. State, 994 So.

2d 748, 756 (¶20) (Miss. 2008). There is no abuse of discretion if the circuit court considered



                                                7
the evidence’s admissibility under Rule 404(b) and then filtered it through Rule 403’s

balancing test. Parks v. State, 228 So. 3d 853, 869 (¶63) (Miss. Ct. App. 2017).

              A.     Testimony of K.L and R.M.

¶20.   Evidence of a different offense with a different victim may be considered by the jury

if properly admitted under Rule 404(b), weighed against any prejudice to the defendant

through Rule 403, and accompanied by an appropriately drafted limiting or cautionary

instruction. Green v. State, 89 So. 3d 543, 549 (¶15) (Miss. 2012) (quoting Derouen v. State,

994 So. 2d at 756 (¶20)).

¶21.   In Gore v. State, 37 So. 3d 1178 (Miss. 2010), the defendant was charged with

molesting his granddaughter. The court allowed testimony from defendant’s children that he

molested them when they were minors. Id. at 1184 (¶14). The court reasoned that the

defendant’s means of accomplishing pedophilic sexual activities on past occasions bore

substantial resemblance to each other and with the present offense, which served as proof of

motive and a common plan or scheme. Id. at 1187 (¶20). The supreme court agreed, saying

that the similarities between prior instances of misconduct and the charged offense undeniably

brought the testimony of these other victims within the purview of admissibility under Rule

404(b). Id; see also Green, 89 So. 3d at 550 (¶17) (determining that the trial court did not

abuse its discretion by allowing four females, who were all related to the defendant charged

with gratification of lust with his minor stepdaughter, to testify that he had molested them

when they were about the same age).

¶22.   In Boggs v. State, 188 So. 3d 515 (Miss. 2016), testimony of other minors sexually



                                              8
abused by the defendant was allowed to show a common plan or scheme and motive. The

minors were all abused at about the same age; two were related to the defendant; he tutored

the other. Id. at 521 (¶17). He used his relationship of trust as a family member and caretaker

to be alone with them. Id. Two of the minors’ testimonies concerning the defendant’s

conduct at the school library were substantially the same. Id. (¶18). The testimony was

admissible to prove Boggs’s motive. Id. Moreover, the supreme court found the probative

value substantially outweighed the danger of unfair prejudice. Id. at 822 (¶19).

¶23.   The case of Fisher v. State, 532 So. 2d 992 (Miss. 1988), is also applicable. In that

case the victim while driving in her car was followed by the defendant who flashed his lights

to get her to pull over. He told her she had a taillight out and when she got out of the car, he

raped her. The victim definitely identified the rapist. But when news of the incident became

public, another woman came forward and was allowed to testify that the same thing happened

to her—that the same defendant had used the same ruse to get her to stop, which she did, but

she was able to get away before the defendant could assault her. On appeal, the supreme court

affirmed the admission of the second victim’s testimony to show the defendant’s “plan” for

assaulting women. Id. at 1000 (¶12).

¶24.   In Parks v. State, 228 So. 3d 853 (Miss. Ct. App. 2017), we found no error in the

admission of prior similar assaults on other girlfriends to show Parks’s motive, intent and

modus operandi. There, two other women testified about the particulars of the physical

assaults, which included sexual abuse and how Parks used a knife or other sharp object to

threaten or harm his victims. Id. at 869 (¶61).



                                               9
¶25.   In this case, the circuit court heard arguments of counsel and Sullivan himself on the

admissibility of K.L.’s and R.M.’s testimonies. The court determined that the evidence was

relevant under Mississippi Rule of Evidence 401 because of the substantial similarity of the

events. The circuit court next acknowledged that the evidence would not be admissible to

prove Sullivan’s character under Rule 404(b) but that it was admissible to show a common

plan or scheme and identity. The court further found that after “considering the nature of the

case, the act in this case, the acts in the other two incidents, I believe . . . the evidence is more

probative than prejudicial and the probative value substantially outweighs the danger of unfair

prejudice to Mr. Sullivan.” We agree. Here, the prosecutor clearly presented the alternative

purpose of K.L.’s and R.M.’s testimonies, which was to show Sullivan’s plan or scheme. As

the prosecutor stated, Sullivan sees young girls, may try to talk to them, but ultimately goes

after them through a window. Their testimonies were also probative as to the identity of

R.L.’s assailant. We find that there was no error in the admission of the testimonies of K.L

and R.M as they were entered for an alternative purpose under 404(b), and their probative

value outweighed the prejudicial effect to Sullivan. Moreover, the court properly gave the

limiting instruction required under Derouen.3

                B.     Testimony of Moye’s attempt to get Thomas to drop charges,

        3
            The limiting instruction (Jury Instruction No. 15) provided:

        The acts testified to by K.L. and R.M. are acts relating to charges for which
        Dreshawn M. Sullivan is not presently on trial and are to be considered only
        for the limited purpose of showing proof of common scheme, plan, and
        identity. You cannot and must not simply infer that the defendant acted in
        conformity with his subsequent acts and that is therefore guilty of the charges
        for which he is presently on trial.

                                                 10
                       thus creating the inference that Sullivan was an accessory to
                       witness tampering.

¶26.   Prior to trial, Sullivan did not attempt to exclude evidence that Moye attempted to

influence Thomas, K.L.’s mother,4 or the fact that Moye was arrested and charged with

witness tampering. Now Sullivan argues that admission of this evidence implied that Sullivan

was an accessory to Moye’s crime “by his association” with Moye. But the State never

mentioned this testimony or its implications in closing, and no jury instruction concerning it

was requested. More importantly, at trial, Sullivan did not object when the investigating

officer testified that after Thomas reported Moye’s behavior Moye was arrested and charged

with tampering with a witness. The failure to object to testimony at trial waives any

assignment of error on appeal. Ross v. State, 16 So. 3d 47, 57 (¶21) (Miss. Ct. App. 2009).

Accordingly, we find that Sullivan is procedurally barred from raising this issue for the first

time on appeal.

       II.      Whether the circuit court erred in allowing hearsay testimony of
                Brianna Pruitt.

¶27.   Mark Hogen allegedly overheard Sullivan at a party saying that he (Sullivan) had

assaulted R.L. Mark told this to Xiara Thompson, who told Alexia Jordan, who told her

cousin, Brianna Pruitt. When she received this information, Pruitt went to the police.

Authorities later arranged the photo lineup during which R.L. identified Sullivan as her

assailant. Only Pruitt testified at trial.

¶28.   Hearsay is a statement, other than the one made by the declarant while testifying at the



        4
            Moye did not testify and invoked his rights under the Fifth Amendment.

                                              11
trial or hearing, offered in evidence to prove the truth of the matter asserted. M.R.E. 801(c).

Hearsay is inadmissible “except as provided by law.” M.R.E. 802. Double hearsay is even

more complicated and is incompetent unless each link in the chain fits under some exception

to the hearsay rule. Murphy v. State, 453 So. 2d 1290, 1294 (Miss. 1984). However,

“reversal is required only where abuse of that discretion can be shown to cause prejudice to

the defendant.” Franklin v. State, 136 So. 3d 1021, 1028 (¶22) (Miss. 2014). “When

determining whether a statement is prejudicial, th[e] Court has established an objective test

asking how a reasonable objective observer would under the circumstances be likely to

perceive the statement.” Id. at 1029 (¶26) (internal quotation mark omitted).

¶29.   Even if evidence is admissible under an exception to the hearsay rule, the court must

conduct an on-the-record balancing test pursuant to Rule 403 to establish that the probative

value outweighs any prejudice to the defendant. Jones v. State, 920 So. 2d 465, 475 (¶32)

(Miss. 2006). In this sense Rule 403 is the ultimate filter through which all otherwise

admissible evidence must pass. Id. Consequently, this rule necessarily vests in the circuit

court a certain amount of discretion. Id. (quoting Hart v. State, 637 So. 2d 1329, 1336 (Miss.

1994)).

¶30.   In a motion in limine prior to trial, Sullivan’s defense counsel objected to Pruitt’s

hearsay testimony and the Court sustained the objection in a written order. However, at trial,

when the State started questioning Pruitt and the hearsay arose, defense counsel initially

objected to the testimony. He then withdrew the objection:

       A.     My cousin had got in contact with me, and she told me that she had
              some information, but she didn’t want to tell me over the phone; so she

                                              12
       told me to meet up with her.

Q.     There’s some tissue, ma’am, if you need it, in front of you, and when
       you say your cousin, who’s your cousin?

A.     Alexia Jordan. So she told us to meet up at the beauty salon. We was at
       the beauty salon, and she told me that she heard about him getting drunk
       and saying what he had did like...

[DEFENSE COUNSEL]: Objection, Your Honor. It’s hearsay and double
hearsay.

THE COURT: All right, let me see the attorneys over here.

       (SIDEBAR)

MR. WALLACE: It’s a miscommunication on our part. This is a
Miscommunication.

....

[STATE]: Are you withdrawing your objection?

[DEFENSE COUNSEL]: We’re withdrawing the objection[.]

[STATE]: Will you say that?

THE COURT: Yea.

       (SIDEBAR CONCLUDED)

THE COURT: All right, so ask your question again.

[STATE]: Yes, Your Honor.

Q.     Ms. Pruitt, tell the jury what your cousin, Alexia Jordan, talked to you
       about at the hair salon?

THE COURT: Is there an objection to this line of questioning?

[DEFENSE COUNSEL]: No, Your Honor.



                                      13
       THE COURT: All right, you may proceed.

A failure to make a contemporaneous objection waives an issue for appeal purposes. Caston

v. State, 823 So. 2d 473, 502 (¶101) (Miss. 2002) (citing Gatlin v. State, 724 So. 2d 359, 369

(¶43) (Miss.1998)). Under these circumstances, where the defense withdraws its objection

to hearsay, the circuit court did not have to undertake the Rule 403 balancing test and the

circuit court made no error in allowing Pruitt’s testimony.

¶31.   Despite his counsel’s actions, Sullivan urges this Court to find that the circuit court

committed “plain error” when it allowed the State to elicit this testimony, claiming he was

deprived of his right to cross examine other witnesses in the chain.5 Under the “plain error”

doctrine, we can recognize obvious error that was not properly raised but which affects a

defendant’s “fundamental substantive right.” Corbin v. State, 74 So. 3d 333, 337 (¶11) (Miss.

2011). A violation of the Confrontation Clause is a violation of a “fundamental, substantive

right.” Id. (¶13). But we invoke the plain-error doctrine only when a violation “seriously

affects the fairness, integrity or public reputation of judicial proceedings.” Porter v. State,

749 So. 2d 250, 261 (¶36) (Miss. Ct. App. 1999) (quoting United States v. Olano, 507 U.S.

725, 732 (1993)). Plain-error review should only be used for “correcting obvious instances

of injustice or misapplied law.” Smith v. State, 986 So. 2d 290, 294 (¶10) (Miss. 2008)

(quoting Newport v. Fact Concerts Inc., 453 U.S. 247, 256 (1981)). To determine if plain

error has occurred, this Court must determine whether the trial court has deviated from a legal

        5
         A party who fails to make a contemporaneous objection at trial must rely on plain
error to raise the issue on appeal, otherwise it is procedurally barred. Swinney v. State, 241
So. 3d 599, 620 (¶13) (Miss. 2018); Williams v. State, 794 So. 2d 181, 187 (¶23) (Miss.
2001).

                                              14
rule; whether that error is plain, clear, or obvious; and whether that error has prejudiced the

outcome of the trial. Swinney v. State, 241 So. 3d 599, 606 (¶15) (Miss. 2018).

¶32.   Sullivan cites Brooks v. State, 903 So. 2d 691 (Miss. 2005), for support. There the trial

court allowed a witness to testify that the defendant’s mother had told her that the defendant

had confessed to the crime. Id. at 697 (¶19). The mother had been interviewed by the police,

and she denied making such statements. Id. at 697 (¶18). The supreme court found that the

alleged statement did not constitute an excited utterance and did not meet any of the

guarantees of trustworthiness required in Rule 803(24) of the Mississippi Rules of Evidence;

thus, the supreme court concluded that the trial court had erred in allowing the testimony as

evidence. Id. at 698 (¶24).

¶33.   Brooks is not applicable to the case at hand because Pruitt’s testimony was not

presented to establish Sullivan’s guilt but rather to explain the events that led to the photo

lineup with R.L. While hearsay testimony obtained by an investigating officer is usually

inadmissible, it is not in other circumstances where probable cause for the arrest is at issue.

Swindle v. State, 502 So. 2d 652, 657-58 (Miss. 1987). In Swinney, 241 So. 3d at 610 (¶43),

the supreme court held that a trial court did not abuse its discretion by allowing a police

chief’s testimony about what had been reported to him because it was offered to show why

he acted the way he did in the course of the investigation. Similarly, Pruitt’s testimony

justified the actions authorities took during their investigation of the case.

¶34.   Accordingly, we do not find any plain error in the trial court’s admission of Pruitt’s

testimony because it was not offered for proof of Sullivan’s guilt, but rather to establish the



                                              15
basis for the police photo lineup presented to R.L. If others in the chain were called, then it

could be inferred that the State was offering such testimony to prove Sullivan’s guilt. But the

State did not. It called only Pruitt who told police about Sullivan’s possible involvement

which led to the photo lineup. Because the State offered Pruitt’s testimony to show why

police did what they did—and because the defense counsel had not once, but twice withdrawn

the objection to this testimony—we find no error in the admission of Pruitt’s testimony.

       III.   Whether there was sufficient evidence to sustain Sullivan’s
              attempted kidnapping conviction or, in the alternative, whether the
              jury’s verdict was against the overwhelming weight of the evidence.

¶35.   The standard of review for challenges to the legal sufficiency of the evidence presented

at trial is as follows: “all evidence supporting a guilty verdict is accepted as true, and the

prosecution must be given the benefit of all reasonable inferences that can be reasonably

drawn from the evidence.” Jerninghan v. State, 910 So. 2d 748, 751 (¶6) (Miss. Ct. App.

2005). The supreme court has stated that “the relevant question is whether, after viewing the

evidence in the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Hoffman v. State, 189

So. 3d 715, 720 (¶21) (Miss. Ct. App. 2016). Under this standard, “the State receives the

benefit of all favorable inferences that may be reasonably drawn from the evidence.” Hughes

v. State, 983 So. 2d 270, 276 (¶11) (Miss. 2008).

¶36.   Mississippi Code Annotated section 97-3-53 (Rev. 2011) defines kidnapping:

       Any person who, . . . shall forcibly seize and confine any other person, . . .or
       without lawful authority shall forcibly seize, inveigle or kidnap any vulnerable
       person as defined in Section 43-47-5 or any child under the age of sixteen (16)
       years. . . . , shall be imprisoned for life in the custody of the Department of


                                              16
       Corrections if the punishment is so fixed by the jury in its verdict. If the jury
       fails to agree on fixing the penalty at imprisonment for life, the court shall fix
       the penalty at not less than one (1) year nor more than thirty (30) years in the
       custody of the Department of Corrections.

¶37.   Mississippi Code Annotated section 97-1-7(1)(Rev. 2013) provides for the punishment

of attempt:

       Every person who shall design and endeavor to commit an offense, and shall
       do any overt act toward the commission thereof, but shall fail therein, or shall
       be prevented from committing the same, on conviction thereof, shall, where no
       other specific provision is made by law for the punishment of the attempt, be
       punished by imprisonment and fine for a period and for an amount not greater
       than is prescribed for the actual commission of the offense so attempted. . . .

¶38.   Courts interpret “attempt” to mean the intent to do something, and some actual effort

to put the intent into effect. Gibson v. State, 660 So. 2d 1268, 1270 (Miss. 1995).

       The act must be such as will apparently result, in the usual and natural course
       of events if not hindered by extraneous causes, in the commission of the crime
       itself, and an act apparently adapted to produce the intended result is sufficient
       to constitute the overt act essential to an attempt. Id. (citation omitted).

Hunter v. State, 196 So. 3d 998, 1001 (¶14) (Miss. Ct. App. 2015). The “gravamen” of the

offense of an attempt to commit a crime is found in the statutory requirement that an overt act

toward the crime be committed and the defendant be prevented from its consummation.

Carter v. State, 932 So. 2d 850, 852-53 (¶6) (Miss. Ct. App. 2006).

¶39.   Sullivan claims there was no evidence of attempted forced detention or attempted

asportation of R.L., so as to constitute attempted kidnapping. The State counters that

evidence of Sullivan’s attempt to forcibly seize and confine R.L. coupled with his demand that

she come with him while he was holding a sharp metal object was sufficient evidence.

¶40.   In Hersick v. State, 904 So. 2d 116, 127 (¶45) (Miss. 2004), the supreme court found

                                              17
that where a defendant grabbed a girl in a parking lot and pulled her about five to ten feet

before she was able to get away, there was sufficient evidence to support an attempted

kidnapping conviction. Likewise, in Carter v. State, 932 So. 2d 850, 854 (¶¶12-13) (Miss.

Ct. App. 2006), evidence was sufficient to support an attempted kidnapping conviction where

the defendant made lewd sexual remarks to his victim, then parked his car, chased her down

the street and grabbed her arm before she was able to get away. In Brewer v. State, 459 So.

2d 293, 294 (Miss. 1984), the victim picked Brewer up as a hitchhiker. Brewer then held a

gun on the victim and forced him to drive further than he had intended before assaulting him.

Id. at 295. The supreme court said that forcing a person to act under gunpoint constituted

“forcible seizure” and being required to drive away from his destination constituted

“confinement against his will.” Id. at 296.        These facts, the Court said, constituted

kidnapping. Id. at 297. In Salter v. State, 876 So. 2d 412, 415 (¶¶18-19) (Miss. Ct. App.

2003), this Court upheld the conviction of kidnapping of a defendant who moved all bank

employees into the vault. In this case, while R.L.’s assailant was not successful in taking her

from her home, clearly he attempted to do so.

¶41.   Sullivan cites for support Cuevas v. State, 338 So. 2d 1236, 1237 (Miss. 1976), where

an escaped prisoner ended up in a store, moved an employee from the entrance to the parts

department, and held him there for two hours before surrendering. The supreme court pointed

out that it examines whether the confinement is merely incidental to a lesser crime or a

constituent part of a greater crime, id. at 1238—a principle that Sullivan argues is applicable

here. Sullivan claims that any confinement here was incidental to the alleged burglary and



                                              18
was not an overt act to accomplish a separate crime of kidnapping. But Cuevas does not help

Sullivan. In upholding Cuevas’s kidnapping conviction, the Court said:

       If forcible detention or movement is merely incidental to a lesser crime than
       kidnapping, such confinement or movement is insufficient to be molded into the
       greater crime of kidnapping. An illustration might well be a strong-armed
       robbery where the victim is detained and perhaps moved a few feet while being
       relieved of his wallet. The detention and movement would not support
       kidnapping albeit with force and unlawful. On the other hand, if the
       confinement or asportation be not merely incidental to a lesser crime, but a
       constituent part of the greater crime, the fact of confinement or asportation is
       sufficient to support kidnapping without regard to distance moved or time of
       confinement.

       Cuevas’s purpose in seizing and detaining Hardin was obviously to make good
       his escape. The detention was not merely incidental to another and lesser crime.
       It was a necessary constituent of the crime. The confinement and movement of
       Hardin by force from the service entrance of the building to the parts
       department of the building was sufficiently proved to support Cuevas’s
       conviction. See People v. Adams, 205 N.W.2d 415 (Mich. 1973), for a well-
       reasoned case persuasive to the above point of view.

Cuevas, 338 So. 2d at 1238-39.

¶42.   Just as the Court in Cuevas found that Cuevas’s detention of Hardin was not incidental

to the crime of escape but rather constituted the crime of kidnapping, here too Sullivan

entered R.L.’s bedroom (overt act #1); grabbed her (overt act #2); demanded she leave with

him (overt act #3); then struck her when she refused (overt act #4). Moreover, after knocking

R.L. unconscious, Sullivan stole no items from the room. Sullivan’s actions toward R.L. were

not incidental to another crime but necessarily constitutes the crime of kidnapping. After

viewing all the evidence in the light most favorable to the prosecution, we hold that any

rational trier of fact could have found the essential elements of the crime of attempted

kidnapping beyond a reasonable doubt. Thus the verdict on the attempted kidnapping count

                                             19
was not contrary to the weight of the evidence.

                             SULLIVAN’S PRO SE ISSUES

¶43.   The State argues that Sullivan should be precluded from raising additional issues pro

se because he did not comply with the Mississippi Rules of Appellate Procedure. It notes that

Sullivan ostensibly raises four additional issues but that he neglected to point out that each

issue has unidentified sub-issues. The State claims that Sullivan violated Mississippi Rule of

Appellate Procedure 28(a)(3), which requires that each issue be separately numbered. But just

because a brief is “inartfully drafted” does not mean we cannot review the merits when a pro

se appellant substantially complies with Rule 28(a)(7), which requires that the argument

contain an appellant’s contentions, and the reasons for those contentions along with cited

authorities. This was our concern in Hill v. State, 215 So. 3d 518 (Miss. Ct. App. 2017),

where we found Hill’s pro se brief, a disorganized series of cursory and repetitive assertions

with few citations, did not comply with Rule 28(a)(7). Id. at 524 (¶10); see also M.R.A.P.

2(c). Unlike Hill, here Sullivan did attempt to comply by providing references to the record

and citing some authority. Therefore, we do not find that he is procedurally barred from

raising his additional issues for consideration.

       IV.    Whether Sullivan’s constitutional right to a speedy trial was
              violated.

¶44.   This Court will uphold a trial court’s ruling on a speedy-trial claim if it is based on

substantial, credible evidence of good cause for the delay. Perry v. State, 233 So. 3d 750, 756

(¶9) (Miss. 2017). We will reverse if no probative evidence supports the trial court’s

good-cause finding. Id.


                                              20
¶45.   Both the Federal and State Constitutions guarantee a defendant the right to a speedy

trial. Stark v. State, 911 So. 2d 447, 449 (¶6) (Miss. 2005). In Barker v. Wingo, 470 U.S. 514

(1972), the United States Supreme Court developed a balancing test to determine whether a

defendant’s constitutional right had been violated. The Court considers the length of the delay,

the reason for the delay, a defendant’s assertion of his right, and prejudice to the defendant.

Barker, 407 U.S. at 530-32. Concerning prejudice to the defendant, the court seeks to prevent

oppressive pretrial incarceration, to minimize anxiety and concern of the accused, and to limit

the possibility that the defense will be impaired. Id. at 532. The Barker analysis is triggered

when there is a presumptively prejudicial delay. Id. at 530. Our supreme court has held that

any delay exceeding eight months is presumptively prejudicial. Smith v. State, 550 So. 2d 406,

408 (Miss. 1989). The calculation of the time elapsed begins with the defendant’s arrest,

indictment, or information. Id. at 408. “In short the constitutional right to a speedy trial

attaches when a person has been accused.” Hersick, 904 So. 2d at 121 (¶5) (citing Smith, 550

So. 2d at 408). Once a delay is found to be presumptively prejudicial, the court must

determine whether the delay should be charged to the State or the defendant. The burden of

proof shifts to the State to show the good cause for any delay attributed to it. Stark, 911 So.

at 450 (¶6).

¶46.   The crime in this case was committed on March 16, 2015, and Sullivan was arrested

on June 9, 2015. Sullivan was indicted on February 15, 2017. He was arraigned on April 4,

2017, and offered a trial date during the May term. Sullivan’s defense attorney had just

received the case and needed more time to prepare. The case was then set for trial on



                                              21
September 12, 2017, with no objection from Sullivan. On July 10, 2017, Sullivan filed a

motion for speedy trial. He said that his right to a speedy trial had been violated and he

requested that the court “enter an order granting him a speedy trial.” However at that point

a trial date had already been set with Sullivan’s consent.

¶47.   The circuit court ruled on the motion for speedy trial on August 31, 2017. It noted the

length of the delay in this case: 826 days (in excess of two years) from the date of arrest to

the date of trial. Because Sullivan was “accused” on June 9, 2015, and not tried until

September 12, 2017, the circuit court examined the record under the Barker factors and

concluded that Sullivan’s constitutional right to a speedy trial was not violated. We agree.

¶48.   While 865 days from alleged commission of a crime to trial is a presumptively

prejudicial delay, the circuit court correctly examined the reasons for the delay, balanced their

cause between the parties, and properly found no constitutional violation. The circuit court

noted that there were several reasons for the delay: the severity of the injury to the victim and

her hospitalization and rehabilitation time, Sullivan’s incarceration related to a revocation

hearing in Harrison County, the court’s own difficulty in moving his docket due to shortages

in the detective department of the City of Hattiesburg, and the time it takes to get reports from

the crime lab. These were legitimate reasons for the delay in presenting the case to the grand

jury. The circuit court found that the fact that Sullivan did not assert his right to a speedy trial

until July of 2018 weighed slightly against him because he had declined an earlier trial date

and because the next possible date had been set. The court also dealt with the prejudice to

Sullivan, saying that from the time of the crime to the time of trial, much of Sullivan’s



                                                22
incarceration stemmed from the revocation of his parole on his felony stolen property charge

and from another case where he was charged as an accessory after the fact to aggravated

assault. So Sullivan was not oppressively incarcerated due to the charge involving R.L.

Regarding the second interest dealing with prejudice, that of minimizing Sullivan’s anxiety

and concern, the court found no facts supporting or opposing a finding of prejudice due to

anxiety. Finally, with respect to prejudice to Sullivan because the preparation of his case

would be impaired, the court found no evidence in the record to support this. There was no

claim that a potential witness had disappeared.6 The only exception, the court said, might be

that the video of Sullivan’s confession was lost or destroyed. However, this was disputed by

the State which said the confession was never recorded. Thus, the circuit court correctly

found that the delay in the proceedings had not impaired Sullivan’s defense and concluded

that his constitutional rights had not been violated.

¶49.   In addition to his constitutional right, Sullivan has a statutory right to a speedy trial

found at Mississippi Code Annotated section 99-17-1 (Rev. 2015):

       Unless good cause be shown, and a continuance duly granted by the court, all
       offenses for which indictments are presented to the court shall be tried no later
       than two hundred seventy (270) days after the accused has been arraigned.

Sullivan’s statutory right began when he was arraigned on April 4, 2017. He was tried on

September 12, 2017—161 days later. So there was no violation of Sullivan’s statutory right

to a speedy trial.

       V.      Whether the weight of the evidence supported the jury’s verdicts for

        6
         On appeal, Sullivan claims one of his witnesses had moved, but he does not identify
this witness or explain what his or her testimony would have been.

                                              23
              burglary and felony child abuse.

¶50.   In considering whether a verdict is contrary to the overwhelming weight of the

evidence, this Court reviews the evidence in the light most favorable to the verdict to

determine whether the verdict is so contrary to the overwhelming weight of the evidence that

allowing it to stand would amount to an unconscionable injustice.” Little v. State, 233 So. 3d

288, 292 (¶21) (Miss. 2017). The Court must accept the evidence supporting the verdict as

true. Gillett v. State, 56 So.3d 469, 504 (¶100) (Miss. 2010). The challenge in this case

succeeds only if a review of the evidence in the light most favorable to the verdict reveals that

no rational juror could have found that the State proved each element of the crime charged

beyond a reasonable doubt. Livingston v. State, 943 So. 2d 66, 72 (¶18)(Miss. Ct. App. 2006).

              A.      Burglary

¶51.   Count I of Sullivan’s indictment alleges that Sullivan:

       in Forrest County, Mississippi, on or about March 16, 2015, did unlawfully,
       willfully, feloniously, and burglariously break and enter the dwelling house of
       [R.L.’s mother] . . . with the intent to commit a crime therein: assault, contrary
       to the form of the statute. . . .

The statute Mississippi Code Annotated section 97-17-23 (Rev. 2014) provides:

       (1) Every person who shall be convicted of breaking and entering the dwelling
       house or inner door of such dwelling house of another, whether armed with a
       deadly weapon or not, and whether there shall be at the time some human being
       in such dwelling house or not, with intent to commit some crime therein, shall
       be punished by commitment to the custody of the Department of Corrections
       for not less than three (3) years nor more than twenty-five (25) years.

       (2) Every person who shall be convicted of violating subsection (1) under
       circumstances likely to terrorize any person who is actually occupying the
       house at the time of the criminal invasion of the premises shall be punished by
       imprisonment in the custody of the Department of Corrections for not less than


                                               24
         ten (10) years nor more than twenty-five (25) years.

¶52.     The elements of burglary are breaking and entering of a building with the intent to

commit a crime after entering. Baker v. State, 259 So. 3d 1281, 1287 (¶25) (Miss. Ct. App.

2018). Any effort, however slight, such as turning of a doorknob to enter, constitutes a

“breaking” for purposes of burglary. Templeton v. State, 725 So. 2d 764, 766 (¶5) (Miss.

1998).

¶53.     Here, Sullivan was identified by R.L. as the person who entered her home unlawfully

through her window and who ultimately assaulted her. R.L. identified him at trial and

previously through a photo lineup. Further proof that the intruder was most likely Sullivan

came through testimony that Sullivan had approached two other young girls inquiring about

coming through their windows. There was also evidence that he had attempted to kidnap one

of them in a similar fashion. Finding that a rational juror could find Sullivan guilty of

burglary beyond a reasonable doubt, we find sufficient evidence was presented on this count.

                B. Felony Child Abuse

¶54.     Count III of the indictment alleged that Sullivan:

         in Forrest County, Mississippi, on or about March 16, 2015, did unlawfully and
         intentionally, knowingly or recklessly strike R.L. in the head causing serious
         bodily harm to R.L., a child who was sixteen (16) years of act at the time in
         question, contrary to the form of the statute . . . .

¶55.     The felony child abuse statute, found at Mississippi Code Annotated section 97-5-39

(Rev. 2013) is lengthy. The sections relevant to this case include:

         (1)(b) For the purpose of this section, a child is a person who has not reached
         his eighteenth birthday. . .



                                               25
       (2) Any person shall be guilty of felonious child abuse in the following
       circumstances:
             (a) Whether bodily harm results or not, if the person shall
             intentionally, knowingly or recklessly: . . .

                       (vi) Use any type of deadly weapon upon any child; . . .

                (c) If serious bodily harm to any child actually occurs, and if the
                person shall intentionally, knowingly or recklessly:

                       (i) Strike any child on the face or head; . . .

                (e) For the purposes of this subsection (2), “bodily harm” means
                any bodily injury to a child and includes, but is not limited to,
                bruising, bleeding, lacerations, soft tissue swelling, and external
                or internal swelling of any body organ. . . .

¶56.   To prove felony child abuse, the State must prove that Sullivan knowingly or

intentionally struck R.L., a child, in the head and caused her serious bodily injury. See Lenard

v. State, 51 So. 3d 239, 247 (¶¶27-28) (Miss. Ct. App. 2011) (felony child abuse does not

constitute strict liability; the State must prove the acts or omissions were negligent or

intentional).    There is no dispute that R.L. was a child as defined in the statute.

¶57.   Sullivan’s identity as the person who struck R.L. was established by R.L.’s own

testimony at trial and her previous identification of him during the photographic lineup. By

her account, when R. L. refused to go with him, Sullivan intentionally struck her in the head.

The record reflects that it was no accident or inadvertent, unintended result of some other act

on Sullivan’s part.

¶58.   “Serious bodily harm” means “bodily injury [that] creates a substantial risk of death,

or permanent or temporary disfigurement, or impairment of any function of any bodily organ

or function.” Buffington v. State, 824 So. 2d 576, 580 (¶15) (Miss. 2002). Proof of R.L.’s

                                                26
serious bodily injury included her medical records and testimony from Dr. Daryl Johnson, a

neurosurgeon, who treated her when she arrived at the hospital. He found she had significant

brain trauma to the skull, including a commuted skull fracture to the left side which required

immediate surgery. The fracture was so severe that he said one could see her brain coming

out of her skull to the exposed air. Because of brain swelling, he had to remove a portion of

the bone that he later reconstructed. Dr. Johnson opined that the injury was not consistent

with a fall, but rather with R.L.’s being struck with a small hammer, pipe or bat with great

force. He also explained that the capacity for memory is located in the middle of the brain,

which was not injured in R.L.’s case. Thus, Dr. Johnson confirmed that it was possible for

R.L. to recall the incident and have nightmares about it.

¶59.   The fact that no weapon or DNA was found at the scene does not mean the proof was

insufficient. From what was presented to the jury, we find that, viewing the evidence in the

light most favorable to the prosecution, a rational trier of fact could have found that the State

proved the essential elements of the crime of felony child abuse beyond a reasonable doubt.

       VI.    Whether the prosecutor erred by charging Sullivan with burglary
              of a dwelling, attempted kidnapping and felony child abuse.

¶60.   Sullivan charges the prosecutor with unprofessional conduct when she “chunked up”

his charges from aggravated assault to felony child abuse, breaking and entering and

attempted kidnapping. Sullivan says this was done to intimidate him. The State argues that

this alleged error was never raised to the circuit court. After an examination of the record and

Sullivan’s post trial motion for judgment notwithstanding the verdict, we agree that this issue

was not presented to the circuit court. It is well established law that this Court will not


                                               27
consider issues that were not raised in the trial court. Warren v. State, 456 So. 2d 735, 738

(Miss. 1984). “A trial judge cannot be put in error on a matter [that] was not presented to him

for decision.” Crenshaw v. State, 520 So. 2d 131, 134 (Miss. 1988). Accordingly, we do not

need to address this issue. However, we do want to point out that it is a fundamental principle

of our criminal justice system that a prosecutor is afforded prosecutorial discretion over what

charge to bring in any criminal trial. Watts v. State, 717 So. 2d 314, 320 (Miss. 1998).

       VII.     Whether the trial court erred in admitting Sullivan’s post-
                Miranda statement.

¶61.   Sullivan next raises the alleged loss or destruction of a video or audio tape of his police

interrogation and claims that without it he was deprived of his right to contradict law

enforcement’s testimony that he stated to them, “I didn’t hit nobody with no hammer.” He

claims that, without this tape, the circuit court erred in allowing that statement into evidence.

¶62.   Sullivan’s signed waiver of his Miranda 7 rights was entered into evidence without

objection during the testimony of Branden McLemore, who was in charge of criminal

investigations for the Hattiesburg Police Department.           He participated in Sullivan’s

interrogation on June 12, 2015. McLemore testified, as did Laron Smith, the other police

investigator, that at first Sullivan asked for a lawyer and when Smith stood to leave to get him

one, Sullivan changed his mind and signed the Miranda waiver form. The court found that

his waiver was knowingly, intelligently, and voluntarily given. During the questioning that

ensued, McLemore testified that Sullivan voluntarily stated, “Look, I did not strike the girl

with a hammer in the head.” McLemore also testified that up to that point in the investigation,

        7
            Miranda v. Arizona, 384 U.S. 436, 467-68 (1966)

                                               28
no weapon had been identified and it was Sullivan who first mentioned it. When confronted

with this, Sullivan stopped talking.

¶63.   McLemore also testified that the interrogation rooms were equipped with DVR

recorders that were supposed to record the questioning. After the session, the normal practice

is to burn a disk from the recorder. In this instance, however, McLemore testified, the

recorder was not working and had not recorded the session.             So, according to law

enforcement, no recording of the interrogation ever existed. However, this does not make

statements made by Sullivan inadmissible. Williams v. State, 522 So. 2d 201, 208 (Miss.

1988) (the mere absence of a tape recording does not make statements made during custodial

interrogation inadmissible).

¶64.   Sullivan also claims that he requested an attorney prior to signing the Miranda waiver

and that he was not afforded one, so any statements he made should have been suppressed.

However, the record reflects that he made no pre-trial motion to exclude his statements, nor

did he object at trial when Smith and McLemore testified to what he said. Instead, the record

shows that he chose to take the stand and rebut their statements by saying he was

psychologically intimidated and threatened into talking to them. Sullivan testified that he told

them he did not want to talk and they told him “okay,” but he was being charged with

attempted kidnapping and rape. At that point, Sullivan asked them what they knew and he

voluntarily started talking to them. He also signed the Miranda waiver. Despite Sullivan’s

argument, he failed to raise an objection at trial to McLemore and Smith’s testimonies nor did

he raise the alleged Miranda violation in his post-trial motion.



                                              29
¶65.   Sullivan’s statements to Smith and McLemore are an exception to the hearsay rule

under Mississippi Rule of Evidence 801(d)(2)(A) as an opposing party’s statement against

interest. An out-of-court statement made by a party and offered against that party is not

hearsay. Thus, statements made by a defendant to a witness are admissible when offered by

the State against the criminal defendant, because they are not hearsay. Jackson v. State, 245

So. 3d 433, 442 (¶52) (Miss. 2018).

¶66.   In summary, we find no error by the circuit court on the issue of Sullivan’s statements

or the non-existent tape of his confession.

       VIII. Whether the trial court erred by allowing Detective Smith to testify.

¶67.   Sullivan claims the circuit court erred by allowing former detective Sergeant Laron

Smith to testify. Other than repeatedly saying that Smith lied, the only basis Sullivan gives

for Smith’s exclusion was that charges were allegedly pending against Smith for “hiding and

tampering with evidence in the Tracy Hayes investigation.” Sullivan also claims that Smith

changed dates on the forms documenting R.L.’s photo lineup and on Sullivan’s Miranda

waiver.8

¶68.   At trial, Sullivan’s attorney began to cross-examine Smith about the reason Smith left

the Hattiesburg Police Department. Smith testified that he left for a position where he could

use his psychology degree. Sullivan’s attorney then asked if there were any pending

investigations about misconduct on his part, to which the State objected. During a bench

conference, it was clear that the defense had no proof of any pending investigation and the



        8
            Sullivan offered no proof of this.

                                                 30
court basically sustained the objection and told the defense that at the end of his testimony,

the court would excuse the jury and allow the defense to make a proffer. Cross-examination

continued as well as redirect. When it came time to make a proffer, the defense declined and

said he would “leave it alone.”

¶69.   When a trial court prevents the introduction of certain evidence, it is incumbent on the

offering party to make a proffer of the potential testimony of the witness, or the point is

waived for appellate review. Turner v. State, 732 So. 2d 937, 951 (¶55) (Miss. 1999);

Redhead v. Entergy Miss. Inc., 828 So. 2d 801, 808 (¶20) (Miss. Ct. App. 2002). We have

underscored the need for a proffer:

       Generally, when a party seeks to offer evidence which in turn is excluded by the
       trial court, before we will consider the matter on appeal the party must have
       somehow placed in the record the nature and substance of the proffered
       evidence for our consideration. When testimony is excluded at trial, a record
       must be made of the proffered testimony in order to preserve the point for
       appeal.

Harrell v. State, 179 So. 3d 16, 21 (¶15) (Miss. Ct. App. 2014).

¶70.   Without the proffer of what Smith would have said concerning any investigation of

misconduct while employed by the Hattiesburg Police Department, it is impossible for this

Court to find error in the trial court’s ruling.

       IX.     Whether the trial court erred by refusing proposed jury instructions
               D-2 and D-8.

¶71.   The standard of our review for the grant or denial of jury instructions is well

established. When reviewing a denial of a jury instruction, an appellate court must consider

not only the denied instruction but also all of the instructions which were given to ascertain



                                                   31
if error lies in the refusal to give the requested instruction. Ousley v. State, 984 So. 2d 996,

1000 (¶15) (Miss. Ct. App. 2007). “Whether to grant or deny proposed jury instructions is

within the sole discretion of the [trial] court.” Victory v. State, 83 So. 3d 370, 373 (¶12)

(Miss. 2012) (citing Newell v. State, 49 So. 3d 66, 73 (¶20) (Miss. 2010)). Thus, the grant or

denial of jury instructions is reviewed under an abuse-of-discretion standard. Id. The supreme

court has held that a trial court “may refuse an instruction which incorrectly states the law, is

covered fairly elsewhere in the instructions, or is without foundation in the evidence.” Ladnier

v. State, 878 So. 2d 926, 931 (¶20) (Miss. 2004).

              A.      Proposed Instruction D-2

¶72.   Sullivan claims that the circuit court erred in refusing the proposed instructions D-2

and D-8. Proposed Instruction D-2 reads:

       The Court hereby instructs the jury that the testimony of a law enforcement
       officer should be considered by you just as any other evidence in this case. In
       evaluating his or her credibility, you should use the same guidelines which you
       apply to the testimony of any witness.

The circuit court said that this jury instruction singled out the testimony of law enforcement

witnesses and asked defense counsel for any case that would support the instruction. Counsel

replied that he did not have any. The court went on to say that it was going to refuse the

instruction because it was covered in other jury instructions and because it singled out a

particular group of witnesses over another. The court was correct. In Jury Instruction 3,

jurors were told that they had the duty to determine the believability of witnesses and weigh

the various factors which may affect that witness’s credibility.

¶73.   In Austin v. State, 784 So. 2d 186, 192 (¶19) (Miss. 2001), the defendant requested this

                                               32
very same instruction, which the trial court refused for the same reason as did the court here.

In the Austin appeal, the supreme court pointed out that it had previously upheld the refusal

of such an instruction in numerous cases, and did so again. Id. at 193 (¶20). Accordingly, we

find no error in the circuit court’s refusal of proposed instruction D-2.

              B. Proposed Instruction D-8

¶74.   Proposed instruction D-8 reads:

       The Court instructs the jury that if you believe from the evidence that there may
       be some other person who committed the crime of which the defendant is
       charged, and the name of that person has not been disclosed by the evidence,
       it is not required of the defendant to show the name of such person.

The circuit court said that it was not required to give an instruction that was not a proper

statement of the law and not supported by the evidence. It asked defense counsel for a case

that would support this instruction. Defense counsel responded that he did not have one, but

argued that the instruction was a way of explaining the concept of reasonable doubt that

applies in the law. The court also asked for any evidence in the record that anyone other than

Sullivan committed the crime. The defense replied that investigator Smith had testified that

there were other suspects who were eliminated. To the contrary, the record shows that Smith

testified that when he got the case, they had no suspects, saying:

       Q.     At that point in the investigation, so all of March, all of April, all of
              May, did y’all have any suspect that was a clear suspect to go forward
              on?

       A.     No, ma’am.

       Q.     So would you characterize the case as kind of going cold at that point?

       A.     Yes, ma’am.

                                              33
Only after Pruitt gave authorities the tip about Sullivan, did they have a suspect.

       Q.     And was this the first time that you had a name, as a possible suspect to
              put in the lineup?

       A.     Yes, ma’am.

¶75.   A defendant has a right to jury instructions supporting his or her theory of the defense,

Brown v. State, 39 So. 3d 890, 899 (¶34) (Miss. 2010). But the circuit court may refuse an

instruction that is not supported by the evidence. Id. at 898 (¶27). See also Leagea v. State,

138 So. 3d 184, 187 (¶9) (Miss. Ct. App. 2013). Here there was no testimony or evidence that

anyone other than Sullivan may have committed this crime, and the circuit court did not err

in refusing proposed instruction D-8.

       X.     Whether the trial judge engaged in judicial misconduct.

¶76.   Sullivan seeks reversal of his conviction based on what he describes as judicial

misconduct. Sullivan was convicted on September 15, 2017; he filed his motion for judgment

notwithstanding the verdict on September 21, 2017. In that motion, Sullivan raised no

complaint of judicial misconduct before or during his trial. At no time did Sullivan ask the

judge to recuse himself. If no contemporaneous objection is made, the error, if any, is waived.

Rubenstein v. State, 941 So. 2d 735, 749 (¶27) (Miss. 2006). The bulk of Sullivan’s briefing

on this issue consists of generalized or unfounded accusations; he argues, for example, that

the judge “failed to uphold the integrity and independence of the judicial system”; or “the

judge couldn’t even conceal the fact he was leaning 280 degrees toward the prosecution.”

Sifting through these, we address those with more specificity.

¶77.   Sullivan notes the judge’s remarks during a time in the proceedings when it appeared


                                              34
that Sullivan was staring at the victim, which unsettled her. The judge stopped the

proceedings and Sullivan’s testimony in an attempt to diffuse a tense situation. The judge told

Sullivan, who was on the stand at the time, to “shut up” while he addressed counsel. This

comment was made outside of the jury’s presence. Therefore, it could not have prejudiced

the jury’s verdict. Cavett v. State, 717 So. 2d. 722, 725 (¶¶12-13) (Miss. 1998). Nor did the

judge’s instruction to Sullivan that he not look at the victim deprive Sullivan of his right to

confront his accuser. His counsel had every opportunity to cross-examine R.L. on Sullivan’s

behalf and did. Thus, his right to confrontation was never violated. Scott v. State, 231 So.

3d 1024, 1046 (¶100) (Miss. Ct. App. 2016).

¶78.   In other instances, Sullivan failed to make a record of his complaints, such as

“improper facial expressions and gestures” or the judge’s “menacing glare, offensive body

language, and comments.” Without an objection and a record made on what the facial

expression, gestures, or body language were, it is impossible for this Court to find error.

Howard v. State, 853 So. 2d 781, 797 (¶49) (Miss. 2003).

¶79.   Sullivan claims that the judge called him “vulgar, disrespectful, and obscene names in

front of the whole court.” We find no evidence of this. In fact, a review of the record shows

no personal comments made by the judge during the trial in front of the jury. At sentencing,

the judge heard from Sullivan and his counsel. At that time, the judge did make some

personal remarks before sentencing Sullivan. These included how a jury of his peers had

found Sullivan guilty despite the fact that Sullivan had every opportunity to tell his side of the

story. The judge went on then to point out the evidence in the record that showed how



                                               35
Sullivan went into R.L.’s room that night and took away her innocence and security, and he

went on to describe the evidence of the injuries to the child and the impact on her. He said

that as a parent and grandparent, he hoped the child could get her life back. The judge further

said:

        I’ve heard every motion you argued. I patiently listened. I tried to make the
        right decision on every ruling I made. I listened to every witness [who] testified
        in this trial. I listened to you, and my conclusion is, unlike your lawyer, I think
        you are a predator, and I think you prey on kids, and that’s what they are, that
        are under the age of 16 years, and I think you’re dangerous . . . , and since a jury
        of your peers has found you guilty beyond a reasonable doubt of these three
        crimes, I’m going to make it absolutely -- I’m going to do everything I can to
        make sure that you never hurt another child for the rest of your life. . . .

¶80.    Sullivan did not object to these comments or raise any claims of bias or prejudice by

the court, so such issues are technically not before us. But in a case where a defendant did

object, Green v. State, 631 So. 2d 167 (Miss.1994), the supreme court did address the issue

of judicial comments. In Green, the appellant objected to the following statements made by

the judge during sentencing:

        It was a senseless killing, a useless killing. Just—I see dozens of them a year
        that are committed by people who will poke a handgun in their pocket and walk
        out on the street knowing they’re going to kill somebody or they wouldn’t put
        it in there. You didn’t have that gun on for protection and you didn’t have that
        gun on headed for a pawn shop. The man that you said was going to pawn that
        gun testified from the witness chair that you had not made any appointment
        with him that day or any other time to pawn that weapon. It was a senseless,
        useless, reckless killing.

Id. at 178. The supreme court noted that these comments about Green did not express any

pre-judgment of Green’s case by the court. Id. at 177. Instead, the comments reflected the

judge’s conclusions drawn from the evidence presented in the case. Id. at 178. Similarly, in



                                                36
Steed v. State, 752 So. 2d 1056, 1062 (¶16) (Miss. Ct. App. 1999), we found no error when

at sentencing the trial judge called Steed “a crook and a thief” because this is what the

evidence showed. We said “a reasonable person, knowing all of the circumstances, would not

doubt the judge’s impartiality in this case.” Id.

¶81.   Looking at the record in this case, this Court finds no evidence that the circuit court

showed bias or pre-judgment intent; rather, we find that the court that heard all

arguments—both from Sullivan’s attorney and from Sullivan himself—with respect and

restraint. Any comments the court made at sentencing were based on evidence presented in

the case.

¶82.   It must further be noted that no prejudice can be found in the actual sentence imposed

on Sullivan in this matter since it was within the statutory sentencing guidelines imposed by

law. So long as the sentence imposed is within the statutory limits, sentencing is generally

a matter of trial court discretion. Wallace v. State, 607 So. 2d 1184, 1188 (Miss. 1992); Steed,

752 So. 2d at 1063 (¶16).

       XI.    Whether the prosecutor engaged in prosecutorial misconduct.

¶83.   Sullivan claims that prosecutorial misconduct warrants reversal. Like most of

Sullivan’s alleged errors, he failed to object to any perceived prosecutorial misconduct during

the trial. Nor did he file any post-trial motion raising this claim. Moreover, although he cites

specific instances of alleged prosecutorial misbehavior, he cites no legal authority that would

support his claim that this conduct deprived him of his constitutional rights. Notwithstanding

the procedural bar, Sullivan’s claims are meritless.



                                              37
¶84.   Sullivan first says that the prosecutor concealed medical records until the trial. But

medical records were discussed at a hearing held on August 31, 2017, several weeks before

trial. The defense, who had been previously provided discovery, was specifically told that the

medical records could not be scanned and electronically sent per HIPPA and that they were

available at the prosecutor’s office for review. Thus, there is no merit to Sullivan’s claims

that he was not provided these records before trial.

¶85.   Sullivan next alleges that the prosecutor was vulgar and disrespectful during her cross-

examination of him. In reviewing the pages of the transcript Sullivan cites, this Court sees

no vulgarity or disrespect by the prosecutor.

¶86.   Sullivan further claims that the prosecutor “showed biased intentions towards Sullivan

by constant mention of rape.” A review of the record shows that the only mentions of rape

were (1) in reference to a rape kit having been obtained with negative findings, (2) testimony

that the victim feared she had been raped, (3) comments by Sullivan himself when he testified

about his interrogation, and (4) a comment made in passing during the prosecutor’s closing

argument when she said that stalking underage girls for sex would be statutory rape. She

never accused Sullivan of such a crime. In this Court’s opinion, there was no “constant

mention” of rape that in any way that prejudiced Sullivan, only references consistent with the

evidence.

¶87.   Sullivan next claims that the prosecutor committed reversible error when she

mentioned Sullivan’s gang ties and selling drugs.        But it was Sullivan himself who

volunteered this information in his own testimony. Part of his alibi was that he was in another



                                                38
place, drinking and selling drugs. Sullivan filed no pretrial motion to exclude this evidence

and made no objection to it during his testimony. This argument is without merit.

¶88.   Sullivan faults the prosecutor for being argumentative instead of asking questions. The

State admits there were two instances where objections were made to such questioning by the

prosecutor. In one instance, the prosecutor commented during her questioning of Sullivan that

he had been able to sit through the whole trial and fashion his testimony accordingly. The

defense objected and the court implicitly sustained the objection by asking the prosecutor to

rephrase the question. In the other instance, Sullivan trumped his counsel’s objection by

saying, “Man, let her ask her question.” At no point did the defense ask for an admonishment

or a limiting instruction and we do not believe either was warranted.

¶89.   Sullivan further claims misconduct based on an exchange when the prosecutor asked

Sullivan if he thought everyone was lying and that there was some conspiracy against him.

Sullivan replied, “What do you think?” The prosecutor replied:

       I think you did this. Exhibit 71, I think you busted [KL’s] lip, right when you
       went through her window. I think you like hammers and I think you like little
       girls, and I think you did that that night.

The defense objected and the following exchanges ensued:

       State:               He asked me what I thought.

       THE COURT:           (Inaudible)

       Defense:             Inflammatory.

       THE COURT:           I’m going to--

       Sullivan:            You think.



                                             39
       THE COURT:            -- sustain the objection.

       Sullivan:             You think.

       State:                I know.

       Sullivan:             That’s the whole key thing, think.

       Defense:              Dreshawn.

       THE COURT:            Listen. Your lawyers are making an objection. You need to hush
                             and let me rule on their objection. I don’t even have time to rule
                             on the objections, before you spout something out. Listen to your
                             lawyers. Let me make the ruling. So I’m going to sustain the
                             objection, and if you want to ask it, rephrase it.

¶90.   A prosecutor is prohibited from commenting on his or her personal beliefs about a

defendant’s guilt or innocence. Robinson v. State, 247 So. 3d 1212, 1231 (¶47) (Miss. 2018);

Mack v. State, 650 So. 2d 1289, 1320-21 (Miss. 1994). A defendant’s guilt or innocence is

to be determined by a jury of his or her peers after presentation of the evidence. Id. In this

instance, the prosecutor, in the heat of the moment, responded to Sullivan’s invitation. The

trial court correctly sustained the objection that the comment was out-of-bounds. In our

opinion, this one comment, properly prohibited, did not sway the verdict.

¶91.   To constitute a due-process violation, the prosecutorial misconduct must be “of

sufficient significance to result in the denial of the defendant’s right to a fair trial.” Manning

v. State, 735 So. 2d 323, 345 (¶50) (Miss.1999) (quoting Greer v. Miller, 483 U.S. 756, 765

(1987)). When the prosecutor’s comment is improper, the test used to determine if reversal

is required is “whether the natural and probable effect of the prosecuting attorney’s improper

argument created unjust prejudice against the accused resulting in a decision influenced by



                                               40
prejudice.” Fortenberry v. State, 191 So. 3d 1245, 1251 (¶18) (Miss. Ct. App. 2015). In

Graves v. State, 216 So. 3d 1152, 1161 (¶26) (Miss. 2016), the supreme court found no error

when a district attorney referred to a defendant on trial for fondling as a “pedophile” who had

a propensity to harm other children, especially when the defense did not object. Furthermore,

the prosecutor’s statements are “reviewed to see the magnitude of prejudice, the effectiveness

of the curative instruction, and the strength of the evidence of the defendant’s guilt.” Holland

v. State, 705 So. 2d 307, 347 (Miss. 1997).

¶92.   In this case, Sullivan failed to cite any legal authority for his claims of prosecutorial

misconduct and thus, they are procedurally barred from this Court’s consideration under Hill

v. State, 215 So. 3d 581, 524 (¶10) (Miss. Ct. App. 2017). However, an examination of those

parts of the record Sullivan cites does not support any prosecutorial misconduct that warrants

reversing his conviction. Moreover, reversal is not required when a jury is properly instructed

that statements made by counsel are not evidence. Burns v. State, 729 So. 2d 203, 229 (¶130)

(Miss. 1998). Such an instruction was given in this case.

       XII.   Whether Sullivan received ineffective assistance of counsel.

¶93.   To prevail on an ineffective assistance of counsel claim, a defendant must show that

his counsel made errors so serious that he or she was not functioning as the counsel

guaranteed to the defendant by the Sixth Amendment, and that the attorney’s errors were so

serious as to deprive the defendant of a fair trial whose result is reliable. Swinney v. State,

241 So. 3d. 599, 613 (¶59) (Miss. 2018). Sullivan raises a number of instances that he claims

amount to ineffective assistance of counsel at trial. But because appellate courts are limited



                                              41
to the trial record on direct appeal, generally ineffective-assistance-of-counsel claims are more

appropriately brought during post conviction proceedings. Pace v. State, 242 So. 3d 107, 118

(¶28) (Miss. 2018). We believe that Sullivan’s claims would be better developed through a

petition for post conviction relief (PCR). Accordingly, Sullivan’s claims of ineffective

counsel are dismissed without prejudice to his right to raise the issue in a properly filed PCR

Petition.

                                       CONCLUSION

¶94.   Although Sullivan raises a number of alleged reversible errors, both through counsel

and pro se, we find none with merit. Therefore, we affirm the convictions and the circuit

court’s rulings.

¶95.   AFFIRMED.

     BARNES, C.J., CARLTON, P.J., GREENLEE, WESTBROOKS, TINDELL,
LAWRENCE, McCARTY AND C. WILSON, JJ., CONCUR. J. WILSON, P.J.,
CONCURS IN PART AND IN THE RESULT WITHOUT SEPARATE WRITTEN
OPINION.




                                               42